DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.
Status of the Claims
Claims 1-11, 13-16, and 21-29 are currently pending in the present application, with claims 1, 11, 16, 24, and 28 being independent. Claims 28 and 29 have been added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 July 2021 has been considered by the examiner.
Claim Interpretation
Beam chasing mode in claim 10 is being interpreted along the lines of paragraph 24 and figs. 3 and 4 of the originally filed disclosure.
Terminal Disclaimer
The terminal disclaimer filed on 21 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,748,340 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PG Publication 2016/0253843) in view of Sra et al. (“Procedurally Generated Virtual Reality from 3D Reconstructed Physical Space,” 2016) in further view of Fang et al. (“Real-Time Motion Tracking for Mobile Augmented/Virtual Reality Using Adaptive Visual-Inertial Fusion”, 2017).
Regarding claim 16; Lee teaches an electronic device (see for instance, paragraph 23) comprising:
a display; a camera; and control circuitry (see for instance, paragraphs 23 and 41-43 and fig. 3) configured to:
operate the display in a first mode in which first content is displayed on the display at a first display frame rate without displaying real-world content from the
camera (A VR technology renders a three-dimensional space images through computer simulation…The electronic display is used to display the VR images, see paragraph 23), and operate the display in a second mode in which second content including real-world content from the camera and overlaid non-real-world content is displayed on the display at a second display frame rate less than the first display frame rate (To display the AR images, reference is made to the flow chart shown in Fig. 3…in the AR mode, the electronic the electronic display device activates its camera to capture images of a real space, see paragraph 42. The electronic display device can also be operated in an AR mode that utilizes the augmented reality technology to display the virtual object within a real space, see paragraph 23).
Lee is silent with respect to display frame rates being different between AR and VR and thus does not teach that the second display frame rate is less than the first display frame rate. In addition, Lee does not appear to teach that the camera has a camera frame rate while operating in the first mode.
In the same art of modified reality, Sra teaches that depth data is used for tracking objects during the VR experience, see abstract. The forward facing camera tracks objects during VR mode, see for instance, page 195, LHC, paragraph 3, page 196, fig. 8, and page 197, section 6.1, paragraph 2. For acquiring input data we use the tango device which features a motion and depth sensing camera to create a 3D map of the environment. The integrated sensors continuously return the 3D position and orientation of the device producing a registered point cloud of the environment in real-time, see page 194, LHC, paragraph 3. A point cloud created through any other scanning technique or device would also be valid input for our system, see page 194, LHC, paragraph 3. We focus on detecting open space and use boundary elements to create a visual barrier between the detected open space and the obstacles like furniture or walls….The rest of point P belong to potential obstacles…Objects that are above the user’s head, like the ceiling, do not impact the walkable area and are ignored since there is no possibility of collision with them, see page 194, LHC, paragraphs 1-4 and fig. 5. 
It would have been obvious to one of ordinary skill in the art having the teachings of Lee and Sra in front of them before the effective filing date of the claimed invention to incorporate 3D virtual reality construction as taught by Sra into Lee’s AR/VR graphics system, as creating 3D map of the environment from motion and depth sensing cameras, determining obstacles and detecting an open space free of obstacles, such as described by Sra was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Lee. 
The modification of Lee with Sra would have explicitly allowed the camera to operate with a camera frame rate while operating in the first mode .
The motivation for combining Lee with Sra would have been to increase user comfort and maneuverability, explicitly set up a safe region and increase system and design flexibility.
Lee in view of Sra are silent with respect to display frame rates being different between AR and VR and thus do not teach that the second display frame rate is less than the first display frame rate.
In the same art of modified reality, Fang teaches that for “mobile AR, the frequency of arriving poses should reach the normal video frame-rate (25 Hz), which is usually defined as a standard regulation for a real-time performance. This standard is also considered in this paper for real-time performances other than in mobile VR. Because the real-time performance in mobile VR is superior to conventional scenarios, the arriving frequency of the 6-DoF motion tracking should reach 60 Hz or more. Only in this way, the participant within the VR environment can enjoy a comfortable experience. Otherwise, the delay phenomenon would cause the user disgust in VR environments,” see page 2, paragraph 5.
It would have been obvious to one of ordinary skill in the art having the teachings of Lee, Sra, and Fang in front of them before the effective filing date of the claimed invention to incorporate different real-time display frame rates and motion tracking as taught by Fang into Lee’s AR/VR graphics system, as having an increased frame rate for VR to improve user comfort, such as described by Fang was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Lee and Sra. 
The modification of Lee and Sra with Fang would have explicitly allowed the second display frame rate to be less than the first display frame rate.
The motivation for combining Lee, and Sra with Fang would have been to increase user comfort and maneuverability.
Regarding claim 28, Lee teaches an electronic device (see for instance, paragraph 23) comprising: 
a display configured to display first content at a first display frame rate in a virtual reality mode and to display second content at a second display frame rate in a mixed reality mode (A VR technology renders a three-dimensional space images through computer simulation…The electronic display device is used to display the VR images, see paragraph 23. To display the AR images, reference is made to the flow chart shown in Fig. 3…in the AR mode, the electronic the electronic display device activates its camera to capture images of a real space, see paragraph 42. The electronic display device can also be operated in an AR mode that utilizes the augmented reality technology to display the virtual object within a real space, see paragraph 23. Note: The first and second frame rates can be the same display frame rate as currently claimed); and
a camera configured to operate with a camera frame rate in the virtual reality mode (see for instance, paragraphs 41-43).
Lee does not appear to teach that the camera is configured to operate with a camera frame rate in the virtual reality mode.  In addition, Lee is silent with respect to display frame rates being different between AR and VR and thus does not teach that the second display frame rate is different than the first display frame rate. 
In the same art of modified reality, Sra teaches that depth data is used for tracking objects during the VR experience, see abstract. The forward facing camera tracks objects during VR mode, see for instance, page 195, LHC, paragraph 3, page 196, fig. 8, and page 197, section 6.1, paragraph 2. For acquiring input data we use the tango device which features a motion and depth sensing camera to create a 3D map of the environment. The integrated sensors continuously return the 3D position and orientation of the device producing a registered point cloud of the environment in real-time, see page 194, LHC, paragraph 3. A point cloud created through any other scanning technique or device would also be valid input for our system, see page 194, LHC, paragraph 3. We focus on detecting open space and use boundary elements to create a visual barrier between the detected open space and the obstacles like furniture or walls….The rest of point P belong to potential obstacles…Objects that are above the user’s head, like the ceiling, do not impact the walkable area and are ignored since there is no possibility of collision with them, see page 194, LHC, paragraphs 1-4 and fig. 5. 
It would have been obvious to one of ordinary skill in the art having the teachings of Lee and Sra in front of them before the effective filing date of the claimed invention to incorporate 3D virtual reality construction as taught by Sra into Lee’s AR/VR graphics system, as creating 3D map of the environment from motion and depth sensing cameras, determining obstacles and detecting an open space free of obstacles, such as described by Sra was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Lee. 
The modification of Lee with Sra would have explicitly allowed the camera to operate with a camera frame rate while operating in the first mode .
The motivation for combining Lee with Sra would have been to increase user comfort and maneuverability, explicitly set up a safe region and increase system and design flexibility.
Lee in view of Sra are silent with respect to display frame rates being different between AR and VR and thus does not teach that the second display frame rate is different than the first display frame rate.
In the same art of modified reality, Fang teaches that for “mobile AR, the frequency of arriving poses should reach the normal video frame-rate (25 Hz), which is usually defined as a standard regulation for a real-time performance. This standard is also considered in this paper for real-time performances other than in mobile VR. Because the real-time performance in mobile VR is superior to conventional scenarios, the arriving frequency of the 6-DoF motion tracking should reach 60 Hz or more. Only in this way, the participant within the VR environment can enjoy a comfortable experience. Otherwise, the delay phenomenon would cause the user disgust in VR environments,” see page 2, paragraph 5.
It would have been obvious to one of ordinary skill in the art having the teachings of Lee, Sra, and Fang in front of them before the effective filing date of the claimed invention to incorporate different real-time display frame rates and motion tracking as taught by Fang into Lee’s AR/VR graphics system, as having an increased frame rate for VR to improve user comfort, such as described by Fang was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Lee and Sra. 
The modification of Lee and Sra with Fang would have explicitly allowed the second display frame rate to be different than the first display frame rate.
The motivation for combining Lee, and Sra with Fang would have been to increase user comfort and maneuverability.
Regarding claim 29, Lee in view of Sra in further view of Fang teach the electronic device defined in claim 28 and further teach wherein the camera is configured to detect external object location when operating with the camera frame rate in the virtual reality mode (For acquiring input data we use the tango device which features a motion and depth sensing camera to create a 3D map of the environment. The integrated sensors continuously return the 3D position and orientation of the device producing a registered point cloud of the environment in real-time, see Sra, page 194, LHC, paragraph 3. A point cloud created through any other scanning technique or device would also be valid input for our system, see Sra, page 194, LHC, paragraph 3. We focus on detecting open space and use boundary elements to create a visual barrier between the detected open space and the obstacles like furniture or walls….The rest of point P belong to potential obstacles…Objects that are above the user’s head, like the ceiling, do not impact the walkable area and are ignored since there is no possibility of collision with them, see Sra, page 194, LHC, paragraphs 1-4 and fig. 5. Detected objects are tracked in real-time when the user is in VR mode, see page 196, RHC, paragraph 4). The motivation to combine Lee, Sra, and Fang is the same as that which was set forth in claim 28.
Allowable Subject Matter
Claims 1-11, 13-15, and 24-27 are allowed.
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In the context of claim 1, the prior art of record, when considered as a whole with the remaining limitations, does not teach or reasonably suggest each and every claimed limitation. Specifically, the prior art of record does not teach or reasonably suggest at least “…control the display to exhibit a transitional display frame rate when transitioning between a first mode in which virtual reality content is displayed on the display and a second mode in which mixed reality content is displayed on the display using a display frame rate that is less than the transitional frame rate, and control the camera to operate at a camera frame rate synchronized with the transitional display frame rate when the display exhibits the transitional display frame rate”. Accordingly, the subject matter of claim 1 is allowable. Claims depending thereon are found to be allowable for at least the reasons set forth with respect to the claims from which they depend.
In the context of claim 11, the prior art of record, when considered as a whole with the remaining limitations, does not teach or reasonably suggest each and every claimed limitation. Specifically, the prior art of record does not teach or reasonably suggest at least “…a first setting in which the camera captures a first set of image frames at a first camera frame rate, and in which the display displays augmented reality content that includes at least a portion of the captured first set of image frames and non-real-world content, and a second setting in which the camera captures a second set of image frames at a second camera frame rate different than the first camera frame rate, and in which the display displays virtual reality content that includes non-real-world content and excludes the second set of image frames, wherein the first camera frame rate is greater than the second camera frame rate.” Accordingly, the subject matter of claim 11 is allowable. Claims depending thereon are found to be allowable for at least the reasons set forth with respect to the claims from which they depend.
In the context of claims 21-23, the prior art of record, when considered as a whole with the remaining limitations does not teach or reasonably suggest the claimed limitations as set forth. Accordingly the subject matter of claims 21-23 is allowable.
In the context of claim 24, the prior art of record, when considered as a whole with the remaining limitations does not teach or reasonably suggest each and every claimed limitation as set forth.  Specifically, the prior art of record does not teach or reasonably suggest when considered as a whole an electronic device operating the display to display content at a frame rate in a virtual reality mode and operating the display to transition out of the virtual mode by varying the frame rate, at which the content is displayed during the transition, by a constant adjustment rate across a transition time period for the transition.   Accordingly the subject matter of claim 24 is found to be allowable. Claims depending thereon are found to be allowable for at least the reasons set forth with respect to the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613